DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15, 19, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2011/0299383 A1, hereinafter, “Ko”) in view of Liao et al. (US 2019/0044544 A1, hereinafter, “Liao”).
Consider claim 29, Ko teaches a transmitter for wireless communication (see at least figures 15-16 and description thereof), comprising: one or more processors, the one or more processors (see at least  para. 126) configured to: determine a first modulation order for a first layer of a communication and a second modulation order for a second layer of the communication, wherein the first modulation order and the second modulation order are different (see figures 15-16, abstract, claim 1, and claim 4, Ko teaches determining a first modulation order mapped to a first layer and a second modulation order mapped to a second layer, wherein the first and second modulation orders are different from each other); interleave bits for one or more of the first layer or the second layer based at least in part on the first modulation order and the second modulation order (see paras. 100-102, 114, and figures 15-16, Ko teaches layer permutation (interleaving) (first or second layer) based on different modulation orders); and transmit the interleaved bits via the one or more of the first layer or the second layer (see figure 17 (transmitter) and description thereof, Ko teaches transmit the layer permutated (interleaved) signals/bits via a modulation order with a layer (claim 4)).
	Ko teaches one or more processors (see above), however, did not explicitly teach a memory and one or more processors operatively coupled to the memory. Liao teaches said feature (see paras. 41, 44 and 103).
	It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Ko and teach a memory and one or more processors operatively coupled to the memory, as taught by Liao, thereby, having an efficient communication system.

	Consider claim 1: all of the limitations of method claim 1 are included in apparatus claim 29, therefore claim 1 is subjected to the same rejection applied to claim 29.

	Consider claim 30, Ko teaches a receiver for wireless communication (see para. 36, figure 1 and figure 5), comprising: one or more processors, the one or more processors (see at least  para. 126) configured to: receive interleaved bits via a first layer of a communication and a second layer of the communication  (see figure 17 (transmitter) and description thereof, Ko teaches transmit the layer permutated (interleaved) signals/bits via a first and second modulation orders with a layer (claims 4-5), thus receiving the interleaved bits via first and second layers); determine a first modulation order for the first layer and a second modulation order for the second layer, wherein the first modulation order and the second modulation order are different (see figures 15-16, abstract, claim 1, and claim 4, Ko teaches determining a first modulation order mapped to a first layer and a second modulation order mapped to a second layer, wherein the first and second modulation orders are different from each other), wherein the interleaving comprises interleaving bits for one or more of the first layer or the second layer based at least in part on the first modulation order and the second modulation order (see paras. 100-102, 114, and figures 15-16, Ko teaches layer permutation (interleaving) (first or second layer) based on different modulation orders)
	Ko teaches interleave bits for one or more of the first layer or the second layer based at least in part on the first modulation order and the second modulation order (see above), however, did not particularly teach de-interleave the interleaved bits. Liao teaches said technique (see para. 40, Liao teaches the well-known teach de-interleaving technique which is used to recover interleaved data).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Ko and teach de-interleave the interleaved bits, as taught by Liao, thereby, allowing to retrieve interleaved data.
Ko teaches one or more processors (see above), however, did not explicitly teach a memory and one or more processors operatively coupled to the memory. Liao teaches said feature (see paras. 41, 44 and 103).
	It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Ko and teach a memory and one or more processors operatively coupled to the memory, as taught by Liao, thereby, having an efficient communication system.

Consider claim 15: all of the limitations of method claim 15 are included in apparatus claim 30, therefore claim 15 is subjected to the same rejection applied to claim 30.
(see at least claims 5-6 in Ko, where Ko teaches indicating the first and second modulation order are indicated by a transmitter (for transmission)).

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2011/0299383 A1, hereinafter, “Ko”) in views of Liao et al. (US 2019/0044544 A1, hereinafter, “Liao”) and Khan et al. (EP 1,971,096 A2, provided in the IDS, hereinafter, “Khan”).
Consider claim 2, Ko in view of Liao teaches interleaving the bits (see rejection of claims 29 and 1, above), however, did not particularly teach wherein interleaving the bits comprises mapping systematic bits of the communication to one or more most significant bits of each modulated symbol of a set of modulated symbols associated with the communication. Khan teaches said technique (see para. 120 and figure 22, Khan teaches interleaving comprises mapping systematic bits to most significant bits of modulated symbols (s0-s8 in fig. 22)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Ko and teach wherein interleaving the bits comprises mapping systematic bits of the communication to one or more most significant bits of each modulated symbol of a set of modulated symbols associated with the communication, as taught by Khan, thereby, having an efficient communication system.

Consider claim 16, Ko in view of Liao teaches de-interleaving the bits (see rejection of claim 15 and 30, above), however, did not particularly teach de-interleaving comprises obtaining systematic bits of the communication from one or more most significant bits of a set of modulated symbols associated with the communication. Khan teaches said technique (see paras. 120, 126 and figure 22, Khan teaches de-interleaving (obtaining) the interleaved bits which were interleaved by mapping systematic bits to most significant bits of modulated symbols (s0-s8 in fig. 22)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Ko and teach wherein de-interleaving comprises obtaining systematic bits of the communication from one or more most significant bits of a set of modulated symbols associated with the communication, as taught by Khan, thereby, having an efficient communication system.

Allowable Subject Matter
Claims 3, 4, 6-14, 17, 18 and 20-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632